Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor 

Reasons for Allowance              
        Claims 1-12 are allowed. 

1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the central wall portion being recessed relative to the main annular wall at least in an annular recessed area adjacent to the inner side wall; and the rounded end portion is positioned, in the radial direction relative to the central axis, at least partially inwardly of the inner side wall of the associated cutting unit and, in an axial direction relative to the central axis, at a distance from the annular recessed area of the associated cutting unit., in combination with other limitations set forth in claim 1.

              Regarding claim 1, Bady et al. (10,213,930), hereinafter Bady, teaches a hair guide (370A-370C) configured to be detachably couplable to a hair cutting apparatus (302), wherein the hair cutting apparatus comprises at least two cutting units (348A-348C) each having an external cutting member (340) and an internal cutting member (not shown) which is rotatable relative to the external cutting member about an axis of rotation, wherein the external cutting member (340) has an annular cutting zone comprising hair-entry openings 360 provided at least in a main 
          However, Bady does not explicitly teach that the central wall portion being recessed relative to the main annular wall at least in an annular recessed area adjacent to the inner side wall; and the rounded end portion is positioned, in the radial direction relative to the central axis, at least partially inwardly of the inner side 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    June 15, 2021